Case 2:18-cv-00601-UA-MRM Document 29 Filed 04/01/19 Page 1 of 2 PageID 178



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

EMPLOYERS INSURANCE COMPANY
OF WAUSAU,

              Plaintiff,

v.                                        Case No:    2:18-cv-601-FtM-99MRM

REDLANDS CHRISTIAN         MIGRANT
ASSOCIATION, INC.,

              Defendant.


                                         ORDER

     This matter comes before the Court on review of the file.                     On

March   13,    2019,   defendant         filed   a   Motion   for   More   Definite

Statement (Doc. #27) and on March 15, 2019, defendant also filed

a Motion to Strike Plaintiff’s Attorney Fee Claim From Complaint

(Doc. #28).      Plaintiff has not filed a response to either motion

pursuant to M.D. Fla. R. 3.01(b), and the time to do so has expired.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff     shall    file     a    response    to   the   Motion    for   More

Definite Statement (Doc. #27) and Motion to Strike Plaintiff’s

Attorney Fee Claim From Complaint (Doc. #28) within fourteen (14)

days of this Order.        If no response is filed, the Court will rule
Case 2:18-cv-00601-UA-MRM Document 29 Filed 04/01/19 Page 2 of 2 PageID 179



on the motions without further notice and without the benefit of

a response.

     DONE and ORDERED at Fort Myers, Florida, this           1st    day of

April, 2019.




Copies:
Parties of Record




                                  - 2 -
